Matter of Violet Rennolds Amoroso Trust (Brina) (2017 NY Slip Op 07831)





Matter of Violet Rennolds Amoroso Trust (Brina)


2017 NY Slip Op 07831


Decided on November 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


1190 CA 17-00591

[*1]IN THE MATTER OF VIOLET RENNOLDS AMOROSO TRUST AND TO IMPRESS A CONSTRUCTIVE TRUST ON 9 WIDEWATERS LANE, PITTSFORD. PETER J. BRINA, PETITIONER-APPELLANT; ARTHUR G. BRINA, AS TRUSTEE OF THE VIOLET RENNOLDS AMOROSO TRUST, RESPONDENT-RESPONDENT.


CONNORS, CORCORAN & BUHOLTZ, PLLC, ROCHESTER (EILEEN E. BUHOLTZ OF COUNSEL), FOR PETITIONER-APPELLANT.
HARRIS, CHESWORTH, JOHNSTONE & WELCH, LLP, ROCHESTER (JEFFREY M. JOHNSTONE OF COUNSEL), FOR RESPONDENT-RESPONDENT. 

	Appeal from an order of the Surrogate's Court, Monroe County (John M. Owens, S.), entered October 6, 2016. The order dismissed the petition. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: November 9, 2017
Mark W. Bennett
Clerk of the Court